DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 23 September 2022), Claims 1-2, 5-9, 12, 21-22, 24-29, 38-39, 42-43, 47-49, 58-59, 62-63, and 67-69 is pending.
Based on the current set of claims (Claims, 23 September 2022), Claims 1, 21, 38, and 58 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments with regarding the rejection of Claims 1, 5-9, 12, 21, 24-29, 38, 42-43, 47-49, 58, 62-63, and 67-69 under 35 U.S.C. §102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the objection of Claim 7 and Claim 25 have been fully considered and are persuasive.  The objection of Claim 7 and Claim 25 has been withdrawn. 
Examiner notes Applicant’s statement about the interpretation of Claim 28 under 35 U.S.C. §112(f) and acquiesces that Examiner intended Claim 58 to be interpreted under 35 U.S.C. §112(f).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 21, 38, 58, 5, 42, 62, 12, 29, 49, and 69  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20210105102 A1 using the filing date of 02 October 2019 corresponding to U.S. Provisional Application No. 62/909,529; hereinafter referred to as “Li”).
Regarding Claim 38, Lei discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a user equipment (UE) (¶307 & ¶311 | Application 62/909,529: Pgs. 45, Li discloses a user equipment comprising a medium storing computer executable instructions for execution by a processor of the UE), cause the UE to: 
receive an indication of whether a new data indicator (NDI) is to be provided with one-shot hybrid automatic repeat request (HARQ) feedback for a HARQ process (¶239 & ¶242 | Application 62/909,529: Pgs. 27-29, Li discloses receiving, by a user equipment (UE) from a next generation node (gNB), a triggering downlink control information (DCI) where the triggering DCI configures the UE to transmit a new data indicator (NDI) with the HARQ acknowledgment for each HARQ Process); and 
provide the NDI with the one-shot HARQ feedback triggered for the HARQ process in accordance with the indication (¶242 | Application 62/909,529: Pgs. 27-29, Li discloses reporting, by the UE to the gNB, the NDI with the HARQ-ACK for each HARQ Process based upon the received triggering DCI).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 38.
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 38.
Regarding Claim 58, Claim 58 is rejected on the same basis as Claim 38.
Regarding Claim 42, Lei discloses the non-transitory computer-readable medium of claim 38.
Li further discloses the indication indicates that the NDI is to be carried in a physical uplink shared channel (¶222, Li discloses the triggering DCI indicates that the HARQ reporting is on a Physical Uplink Shared Channel (PUSCH)).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 42.
Regarding Claim 62, Claim 62 is rejected on the same basis as Claim 42.
Regarding Claim 49, Li discloses the non-transitory computer-readable medium of claim 38.
Li further discloses the indication indicates that the NDI is to be provided for one or more HARQ configurations (¶242 | Application 62/909,529: Pgs. 27-29, Li discloses the received triggering DCI indicates for how many HARQ processes and for which HARQ processes are to be included in HARQ reporting).
Regarding Claim 69, Claim 69 is rejected on the same basis as Claim 49.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 49.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 49.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 22, 39, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lei (WO 2021087980 A1; hereinafter referred to as “Lei”).
Regarding Claim 43, Lei discloses the non-transitory computer-readable medium of claim 38.
However, Li does not disclose the indication indicates that the NDI is to be carried in a physical uplink control channel.
Lei, a prior art reference in the same field of endeavor, teaches the indication indicates that the NDI is to be carried in a physical uplink control channel (¶48 & Fig. 3, Lei discloses that the downlink control information (DCI) comprises a Physical Uplink Control Channel (PUCCH) resource indicator which indicates which resources on the PUCCH to provide the HARQ-ACK feedback where the HARQ-ACK feedback implicitly includes the NDI bits).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the indication indicates that the NDI is to be carried in a physical uplink control channel as taught by Lei because a misunderstanding between the base station and the user equipment in the retransmission of new data is ameliorated (Lei, ¶2-3).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 43.
Regarding Claim 63, Claim 63 is rejected on the same basis as Claim 43.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 42 and Claim 43.
Regarding Claim 47, Li discloses the non-transitory computer-readable medium of claim 38.
However, Li does not explicitly disclose the indication indicates that the NDI is to be provided for a type of uplink shared channel.
Lei, a prior art reference in the same field of endeavor, teaches the indication indicates that the NDI is to be provided for a type of uplink shared channel (¶31 & ¶34, Lei discloses that the signaling causes the UE to transmit, to the BS, HARQ feedback including the NDI for each DL HARQ process may be transmitted on an unlicensed Physical Uplink Shared Channel (PUSCH).  Examiner correlates a PUSCH located on an unlicensed carrier as "a type of uplink shared channel").
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the indication indicates that the NDI is to be provided for a type of uplink shared channel as taught by Lei because a misunderstanding between the base station and the user equipment in the retransmission of new data is ameliorated (Lei, ¶2-3).
Regarding Claim 67, Claim 67 is rejected on the same basis as Claim 47.
Regarding Claim 48, Li discloses the non-transitory computer-readable medium of claim 38.
However, Li does not disclose the indication indicates that the NDI is to be provided for a format of uplink shared channel.
Lei, a prior art reference in the same field of endeavor, teaches the indication indicates that the NDI is to be provided for a format of uplink shared channel (¶81-86, Lei further shows that the NDI may be selectively provided through a plurality of different ways that HARQ feedback can be generated from the HARQ-ACK bit and the NDI bit.  Here, the manner in which the HARQ feedback is generated is a format.  ¶31, Lei further discloses that the HARQ feedback may be provided over the PUSCH).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the indication indicates that the NDI is to be provided for a type of uplink shared channel as taught by Lei because a misunderstanding between the base station and the user equipment in the retransmission of new data is ameliorated (Lei, ¶2-3).
Regarding Claim 68, Claim 68 is rejected on the same basis as Claim 48.
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 47 and Claim 48.
Regarding Claim 26, Li discloses the apparatus of claim 21.
However, Li does not disclose the indication indicates that the NDI is to be provided when a threshold number of carriers is activated for the UE.
Lei further discloses the indication indicates that the NDI is to be provided when a threshold number of carriers is activated for the UE (¶38, Lei discloses that the size of the HARQ-ACK codebook is based upon a number of configured carriers).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the indication indicates that the NDI is to be provided when a threshold number of carriers is activated for the UE as taught by Lei because a misunderstanding between the base station and the user equipment in the retransmission of new data is ameliorated (Lei, ¶2-3).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 26.
Regarding Claim 27, Li discloses the apparatus of claim 21.
However, Li does not disclose the indication indicates that the NDI is to be provided when a threshold number of unlicensed carriers is activated for the UE.
Lei further discloses the indication indicates that the NDI is to be provided when a threshold number of unlicensed carriers is activated for the UE (¶33-34 & ¶38, Lei discloses that the size of the HARQ-ACK codebook is based upon a number of configured unlicensed carriers.  ¶23 & ¶28, Lei discloses that communication between the UE and the BS may be over only unlicensed carriers).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the indication indicates that the NDI is to be provided when a threshold number of unlicensed carriers is activated for the UE as taught by Lei because a misunderstanding between the base station and the user equipment in the retransmission of new data is ameliorated (Lei, ¶2-3).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 27.
Claims 2, 22, 39, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Karaki et al. (US 20200344012 A1; hereinafter referred to as “Karaki”).
Regarding Claim 39, Li discloses the non-transitory computer-readable medium of claim 38.
However, Li does not explicitly disclose the indication is received in radio resource control (RRC) information.
Karaki teaches the indication is received in radio resource control (RRC) information (¶201, Karaki teaches that the DCI indicating one-shot HARQ reporting can be configured via higher layer signaling.  Examiner correlates higher layer signaling to "radio resource control (RRC) information").
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring the indication is received in radio resource control (RRC) information as taught by Karaki because channel contention is not increased and utilization of the band is improved (Karaki, ¶9).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 39.
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 39.
Regarding Claim 59, Claim 59 is rejected on the same basis as Claim 39.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ericsson (HARQ and scheduling enhancements for NR-U, See PTO-892, 24 June 2022, Pg. 4 of 5, Non-Patent Documents, Reference V) is cited to show receiving a one-shot trigger in a downlink grant, such as a downlink control information (DCI), where the one-shot trigger configures both one-shot HARQ reporting and further configures the UE to transmit the NDI with the HARQ-ACK information (Pgs. 4-5, §2.3 Single Shot Trigger, Proposal 10 & Proposal 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474